         Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 1 of 12




Mark David Hunter, Esquire
Jenny Johnson-Sardella, Esquire
HUNTER TAUBMAN FISCHER & LI LLC
2 Alhambra Plaza, Suite 650
Coral Gables, Florida 33134
Tel: (305) 629-1180
Fax: (305) 629-8099
E-mail: mhunter@htflawyers.com
        jsardella@htflawyers.com

Attorneys for Plaintiffs



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



 JAILINELI LTD., a foreign                 Civil Action No.: 20-cv-02906
 corporation, RAQUETTE VIEW
 LIMITED, a foreign corporation,
 LIQUID, LP, a foreign limited
 partnership, BENJAMIN BEJA                COMPLAINT AND
 LEZAMA, and MARIANA PINTO                 DEMAND FOR JURY TRIAL
 ESCANDON,

                Plaintiffs,

 v.

 PRODIGY NETWORK, LLC, a
 Delaware limited liability
 company, 1400 N ORLEANS
 NEWCO, INC., PRODIGY
 SHOREWOOD DOMESTIC
 FEEDER REP FUND, LLC and
 RODRIGO NIÑO, an individual,

                 Defendants.
            Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 2 of 12




       Plaintiffs Jailineli Ltd. (“Jailineli”), Raquette View Limited (“Raquette View”), Liquid,

LP (“Liquid”), Benjamin Beja Lezama (“Mr. Beja”) and Mariana Pinto Escandon (“Ms. Pinto”)

(collectively, “Plaintiffs”), by and through their undersigned counsel, hereby file this Complaint

against Defendants Prodigy Network, LLC (“Prodigy”), 1400 N Orleans NewCo, Inc.

(“NewCo”), Prodigy Shorewood Domestic Feeder REP Fund, LLC (“Domestic Feeder”), and

Rodrigo Niño (“Niño”) (collectively, “Defendants”). In furtherance of the same, Plaintiffs allege

as follows:

                                      NATURE OF ACTION

       1.      Plaintiffs bring this action to recover damages arising out of Defendants’ fraudulent

misrepresentations and breaches in connection with certain Subscription Agreements (as defined

below) with Defendants.

                                              PARTIES

       2.      Jailineli is a foreign corporation organized and existing under the laws of the

British Virgin Islands, with its principal place of business in the British Virgin Islands.

       3.      Raquette View is a foreign corporation organized and existing under the laws of

the Commonwealth of The Bahamas, with its principal place of business in the Commonwealth of

The Bahamas.

       4.      Liquid is a Pennsylvania limited partnership, with its principal place of business

in Huntingdon Valley, Pennsylvania. Upon information and belief, none of Liquid’s partners are

citizens of New York.

       5.      Mr. Beja is domiciled in Mexico City, Mexico.

       6.      Ms. Pinto is domiciled in Mexico City, Mexico.


                                                   2
            Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 3 of 12



       7.      Defendant Prodigy is a Delaware limited liability company with its principal

place of business in New York, New York. Upon information and belief, none of Defendant

Prodigy’s members are citizens of Mexico.

       8.      Defendant NewCo is a Delaware Corporation with its principal place of business

in New York, New York.

       9.      Defendant Domestic Feeder is a Delaware Corporation with its principal place of

business in New York, New York.

       10.     Defendant Niño is domiciled in New York, New York and is Defendant Prodigy’s

manager.

                                 JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction over the parties and over the subject

matter of this action pursuant to 28 U.S.C. § 1332(a)(2) because the action is between citizens of

different states and the matter in controversy exceeds $75,000.

       12.     This Court has personal jurisdiction and venue in this Court is proper pursuant to

Section XI of the applicable Subscription Agreements, which provide, in relevant part:

       This Subscription Agreement shall be governed by the laws of the State of New
       York. Each party irrevocably agrees to submit to the exclusive jurisdiction of the
       state and federal courts situated in New York City, New York over any claim
       arising under or in connection with this Subscription Agreement.

       13.     Venue is also proper pursuant to 28 U.S.C. § 1391 because Defendants maintain

their principal place of business, and a substantial part of the events giving rise to the claim

occurred, in the Southern District of New York.

                                 FACTUAL ALLEGATIONS

       14.     Defendant Prodigy is engaged in providing real estate investment opportunities to

global clients, and operates a number of its real estate investments through various subsidiaries
                                                  3
           Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 4 of 12



and affiliates.

        15.       Beginning in or about September 2018, Defendant Prodigy’s sales agents provided

Plaintiffs with an opportunity to invest in an offering led by Defendant Prodigy for NewCo Class

B Common Stock and secured promissory notes from NewCo in connection with a property to be

located at 1400 N Orleans Street, Chicago, Illinois 60610 (the “Project”).

        16.       Investment interests in NewCo were sold pursuant to the Amended and Restated

Confidential Private Offering Memorandum of Prodigy Shorewood Master REP Fund, LLC,

Prodigy Shorewood Domestic Feeder REP Fund, LLC, NewCo, and Prodigy Shorewood New

York REP Fund, LP, (collectively, the “Fund”) dated, July 15, 2016, and a Supplement to

Confidential Private Offering Memorandum dated, September 25, 2018 (collectively, the

“Offering Memorandum”).

        17.       According to the Offering Memorandum, Defendant NewCo was formed by

Defendant Prodigy, NewCo’s investment manager, as a vehicle to allow foreign investors such as

Plaintiffs to invest in the Project. Investors in NewCo would make an equity investment and a

loan to NewCo, and NewCo would then contribute the proceeds of the equity investment and

loan to the capital of the 1400 N Orleans Master Series of the Prodigy Shorewood Master REP

Fund, LLC, in exchange for interests in such master series. Specifically, Defendant Prodigy

advised Plaintiffs that the proceeds of their equity investments and loans would be used to acquire

the land associated with the Project.

        18.       To induce Plaintiffs into investing in the Project, Prodigy offered equity investors,

including Plaintiffs, the opportunity to invest with a voluntary redemption option. An equity

investor could redeem its investment plus 14% interest after 12-months simply by providing

Defendant Prodigy with a written redemption notice.


                                                    4
          Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 5 of 12



       19.     The Offering Memorandum provided, in pertinent part, regarding Voluntary

Redemptions:

                Certain investors will be given the option to redeem their interests
                at the Redemption Price (as defined below) as indicated in their
                Subscription Agreement during the period beginning on the date
                that is 12 month after the date that their subscription has been
                accepted by Administrator or the Investment Manager (the
                “Voluntary Redemption Start Date”) and ending on the date that
                is 12 months after the Voluntary Redemption Start Date (the
                “Voluntary Redemption Period”). Any such redemptions made
                during the Voluntary Redemption Period will be made at such time
                during the Voluntary Redemption Period as the Investment
                Manager (in its sole discretion) shall determine. Any such investor
                that wishes to exercise such option to redeem at the Redemption
                Price during the Voluntary Redemption Period must provide
                written notice thereof to the Investment Manager prior to the
                Voluntary Redemption Start Date.

                “Redemption Price” means, with respect to any Domestic
                Preferred Interest, Offshore Preferred Interest or NewCo Class
                B-1 Common Stock and NewCo Loan held by an Investor that is
                being redeemed, an amount equal to the difference of (a) the sum
                of (x) capital contributions made by such investor in connection
                with such Domestic Preferred Interest, Offshore Preferred
                Interest or NewCo Class B-1 Common Stock and NewCo Loan,
                as applicable, plus (y) an amount equal to an 14% pre-tax annual
                compounded return, or such other amount as indicated in the
                Subscriber’s Subscription Agreement to the extent the amount is
                different (from the date of such capital contributions), on such
                capital contributions less (b) all amounts previously paid or
                otherwise distributed to such investor by the 1400 N Orleans
                Domesitc Feeder Series, the 1400 N Orleans Offshore Feeder
                Series or NewCo in connection with such Domestic Preferred
                Interest, Offshore Preferred Interest or NewCo Class B-1
                Common Stock and NewCo Loan.


       20.     In order to make an investment, investors, including Plaintiffs, were required to

execute a Subscription Agreement, which incorporated by reference, the terms of the Offering

Memorandum.

       21.     On or about September 25, 2018, Jailineli executed the NewCo Subscription
                                                 5
            Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 6 of 12



Documents to purchase NewCo Class B Common Stock in the amount of $125,000, and to make

a loan to NewCo in the amount of $375,000.             Jailineli invested in that manner, and Jailineli’s

subscription included a voluntary redemption option.

        22.      On or about September 25, 2018, Raquette executed the NewCo Subscription

Documents to purchase NewCo Class B Common Stock in the amount of $125,000, and to make

a loan to NewCo in the amount of $375,000. Raquette invested in that manner, and Raquette’s

subscription included a voluntary redemption option.

        23.      On or about October 10, 2018, Plaintiffs Mr. Beja and Ms. Pinto executed the

NewCo Subscription Documents to jointly purchase NewCo Class B-1 Common Stock in the

amount of $250,000, and to make a loan to NewCo in the amount of $750,000. Mr. Beja and Ms.

Pinto invested in that manner, and Mr. Beja and Ms. Pinto’s subscription included a voluntary

redemption option.

        24.      On or about October 29, 2018, Liquid executed the Domestic Feeder Subscription

Documents1 to purchase membership interests in Domestic Feeder in the amount of $1,000,000.

Liquid invested in that manner, and Liquid’s subscription included a voluntary redemption

option.2

        25.      After making their respective investments, Plaintiffs learned that Defendant

Prodigy was experiencing difficulties in meeting its financial obligations relating to the Project as

well as other projects under its control, due to alleged mismanagement and other questionable

business practices. In addition, Plaintiffs learned that due to liquidity constraints, Defendant

Prodigy had to suspend its payment of notes due in June 2019.


1
  Plaintiffs’ executed subscription documents are collectively referred to as the Subscription Agreements.
2
  Other than the respective investment amounts and investment vehicles, terms of the Subscription Agreements,
including the Offering Memorandum, executed by each of the Plaintiffs are identical.

                                                        6
             Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 7 of 12



        26.      In or about early-2019, Defendant Prodigy was experiencing cash difficulties

because of Defendant Niño’s poor management and irresponsible financial practices.                          In

addition, Defendant Prodigy and Defendant Niño are the alter egos of one another because

corporate formalities were not observed, and because Defendant Prodigy’s profits were utilized

to fund Defendant Niño’s personal expenses and distributions.

        27.      According to a statement issued by Defendant Prodigy in or about June 2019, the

New York projects were operating below the original performance projections and, as a result,

Defendant Prodigy had to contribute $2 million towards working capital, manager loans, and

withholding collection of asset management fees, to cover current and future debt obligations

relating to the projects, including the Project.3

        28.      Beginning in or about September 2019, many investors, including Plaintiffs were

no longer receiving updates regarding the financial health of the Fund from Defendants. As a

result of the declining financial health of the Project, and Defendant Prodigy and Defendant

Niño’s misappropriations, Plaintiffs began submitting their requests to redeem their investments.

        29.      On or about October 10, 2019, Jailineli submitted a written demand to redeem its

full equity investment and loan in NewCo to Defendant Prodigy and to Prodigy Shorewood

Investment Management, LLC. Jailineli’s redemption demand entitled it to unconditionally

receive the return of its full capital contribution of $500,000 plus a 14% pre-tax annual

compounded return. However, to date, Defendant Prodigy has failed to make any payment to

Jailineli.

        30.      On or about October 7, 2019, Raquette submitted a written demand to redeem its




 3
   Plaintiffs have been further informed that many of Defendant Prodigy’s business units in 2018 and 2019
 significantly underperformed against their budgets due to potential mismanagement.
                                                        7
          Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 8 of 12



full equity investment and loan in NewCo to Defendant Prodigy. Raquette’s redemption demand

entitled it to unconditionally receive the return of its full capital contribution of $500,000 plus a

14% pre-tax annual compounded return. However, to date, Defendant Prodigy has failed to make

any payment to Raquette.

       31.     On or about July 19, 2019, Mr. Beja and Ms. Pinto timely submitted a written

demand to redeem their full equity and loan in NewCo to Defendant Prodigy. Mr. Beja and Ms.

Pinto’s redemption demand entitled them to unconditionally receive the return of their full

capital contribution of $1,000,000 plus a 14% pre-tax annual compounded return. However, to

date, Defendant Prodigy has failed to make any payment to Mr. Beja and Ms. Pinto.

       32.     On or about July 19, 2019, Liquid timely submitted a written demand to redeem

its full equity investment in Domestic Feeder to Defendant Prodigy and NESF Fund Services

Corp. (“NESF”), the Fund’s administrator.             Liquid’s redemption demand entitled it to

unconditionally receive the return of its full capital contribution of $1,000,000 plus a 14% pre-

tax annual compounded return. However, to date, Defendant Prodigy has failed to make any

payment to Liquid.

       33.     In a meeting with investors on August 20, 2019, Defendant Niño informed

investors, including Plaintiffs, that the Fund did not have sufficient capital to meet financial

obligations relating to the Project, including payment of the pending investor redemption requests.

       34.     According to NESF, in or around December 2019, the Fund’s cash balance had

quickly decreased leaving a balance well below the funds raised to complete the Project as set

forth in the Offering Memorandum.

       35.     Upon information and belief, Prodigy’s insolvency is imminent and Defendants

have utilized Plaintiffs’ investments for purposes other than those relating to the Project in


                                                  8
           Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 9 of 12



violation of the terms of the Offering Memorandum and Subscription Agreements. As such, it is

impossible for Defendants to fulfill Plaintiffs’ redemption requests.

                            COUNT I – BREACH OF CONTRACT
                               (Plaintiffs Against Defendants)

        36.     Plaintiffs repeat the allegations contained in Paragraphs 1 through 35 as if fully

set forth herein.

        37.     Plaintiffs and Defendants entered into valid agreements, as set forth above.

Plaintiffs’ Subscription Agreements constitute valid and enforceable contracts between Plaintiffs

and Defendants.

        38.     Plaintiffs performed all conditions, covenants, and promises required under the

Subscription Agreements. All conditions precedent to Defendants’ obligations under the

Subscription Agreements have been satisfied.

        39.     Defendants have indicated to Plaintiffs through their failure to utilize Plaintiffs’

investment funds in accordance with the Subscription Agreements and Offering Memorandum

and their impending insolvency that its performance pursuant to the Subscription Agreements

and Offering Memorandum is impossible.

        40.     Accordingly, Defendants have impliedly repudiated its contractual duties prior to

the time designated for performance and before all of the consideration has been fulfilled,

entitling Plaintiffs to recover damages for total breach under New York law.

        41.     As a result of Defendants’ breach, Plaintiffs have suffered, and will continue to

suffer, substantial damages of at least $3 million plus interest.




                                                  9
          Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 10 of 12



                                    COUNT II – CONVERSION
                                    (Plaintiffs Against Defendants)

        42.     Plaintiffs repeat the allegations contained in Paragraphs 1 through 41 as if fully

set forth herein.

        43.     At all relevant times, Plaintiffs continue to have rights in and are entitled to the

return of their investment funds.

        44.     In or about September and October 2018, Plaintiffs were instructed to transfer

their investments under the Subscription Agreements to Prodigy Shorewood Master REP Fund,

LLC. Upon NESF’s acceptance of the Subscription Agreements, Plaintiffs’ funds were to be

contributed to the 1400 N Orleans Domestic Feeder Series.

        45.     As stated above, Defendant Niño and Defendant Prodigy are alter egos of each

other because Defendant Niño failed to observe corporate formalities when he commingled funds

and used investment funds in Defendant Prodigy and its affiliates’ accounts, including Plaintiffs’

funds, to fund Defendant Niño’s personal expenses.

        46.     Defendants, by their wrongful acts, conspired to illegally take, and did illegally

take funds which were rightfully owned by Plaintiffs and converted such funds for their own use

and benefit.

        47.     Defendants’ wrongful acts included, but were not limited to, using Plaintiffs’

funds to pay Defendant Niño’s personal expenses.

        48.     By reason of the foregoing, Plaintiffs have sustained damages in an amount to be

determined at trial.




                                                  10
          Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 11 of 12



                            COUNT III – COMMON LAW FRAUD
                               (Plaintiffs Against Defendants)

        49.     Plaintiffs repeat the allegations contained in Paragraphs 1 through 48 as if fully

set forth herein.

        50.     Defendants, through Defendant Niño, knowingly misrepresented to Plaintiffs that

they were making their investments pursuant to the respective Subscription Agreements while

Defendants were misappropriating Plaintiffs’ funds to pay Defendant Niño’s personal expenses.

Defendants knowingly misrepresented these facts in writing and orally during conference calls

on or before January 30, 2019.

        51.     These facts were material to Plaintiffs in connection with their decisions to invest.

        52.     Defendants knew that these material misrepresentations were false at the time

they communicated this information to Plaintiffs.

        53.     Plaintiffs would not have invested if Plaintiffs had known of these material

misstatements regarding the use of their funds.

        54.     Plaintiffs reasonably relied on these material misstatements and omissions, based

on, among other things, Defendants’ explicit assurances that Plaintiffs’ funds would be used to

purchase membership interests in NewCo and Domestic Feeder and fund loans to NewCo.

        55.     Plaintiffs could not have discovered the truth of Defendants’ misstatements and

omissions through the exercise of ordinary diligence because the information was either kept

confidential or known only by Defendants.

        56.     Plaintiffs have lost approximately $3 million of their respective investment funds.

        57.     Because Defendants engaged in their fraudulent conduct willfully and

maliciously, and with the intent to damage Plaintiffs, Plaintiffs are entitled to an award of

damages, including punitive damages.
                                                  11
          Case 1:20-cv-02906-ER Document 1 Filed 04/08/20 Page 12 of 12



        WHEREFORE, Plaintiffs seek judgment in their favor and against Defendants Prodigy

Network, LLC, 1400 N Orleans NewCo, Inc., Prodigy Shorewood Domestic Feeder REP Fund,

LLC, and Rodrigo Niño for damages in an amount to be determined at trial.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs request a
trial by jury in this matter.


Dated: April 8, 2020
       Coral Gables, Florida

                                                  HUNTER TAUBMAN FISCHER & LI LLC

                                                  /s/ Mark David Hunter
                                                  Mark David Hunter, Esquire
                                                  New York Bar No. 4017331
                                                  Jenny Johnson-Sardella, Esquire
                                                  New York Bar No. 4225850
                                                  2 Alhambra Plaza, Suite 650
                                                  Coral Gables, Florida 33134
                                                  Tel:      (305) 629-1180
                                                  Fax:      (305) 629-8099
                                                  E-mail:   mhunter@htflawyers.com
                                                            jsardella@htflawyers.com




                                                12
